Title: From James Madison to Waln and Davy Fitz-Simmons, 19 February 1807
From: Madison, James
To: Fitz-Simmons, Waln and Davy



Gentlemen.
Department of State, Feb. 19. 1807.

A communication, made this day by the President to Congress, of a correspondence between our Minister at Paris, and the French Minister of Marine, respecting the Imperial Decree of the 21st: of Novr. last, renders it unnecessary for me to return you any other answer, than a referrence to it, with the observation, that I have written to the Minister Plenipotentiary of France, in this City, a request to forward, to the French Agents in the West Indies, such explanations of the decree, as may prevent errors, which might arise from misconstructing the general terms in which it is expressed.  With this request he has intimated, that he will comply.  I am &c.

James Madison

